UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K AMENDMENT NO. 1 CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): January 15, 2010 EAST COAST DIVERSIFIED CORPORATION (Exact Name of Registrant as Specified in its Charter) Commission file number: 0-50356 Nevada 55-0840109 (State of Incorporation) (I.R.S. Employer Identification No.) 120 Interstate North Parkway SE, Suite 445 Atlanta, GA (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (770) 953-4184 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K EAST COAST DIVERSIFIED CORPORATION TABLE OF CONTENTS Item 2.01
